Per Curiam,
A decree overruling a demurrer to a bill in equity and directing the defendant to answer over is interloctory and from it no appeal lies: Arnold v. Russell Car & Snow Plow Co., 212 Pa. 303. Nothing in the Act of June 7, 1907, P. L. 440, changes this. When the question of jurisdiction is raised in limine and decided adversely to the plaintiff he is driven out of the equity court, and the decree is final as to him, for it denies him equitable relief. Before the passage of the act of 1907 he had a right to appeal from such a decree, and that act in express terms continues the right; but as to a defendant whose demurrer to a bill is overruled, the decree overruling it remains interlocutory and the question of its correctness can be raised here only upon appeal from a final decree. _The motion to quash must prevail.
Appeal quashed at appellant's costs and record remitted with a procedendo.